Name: COMMISSION REGULATION (EC) No 922/95 of 26 April 1995 determining the extent to which applications lodged until the month of April 1995 for the issue of import licences in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  foodstuff;  food technology;  agri-foodstuffs;  animal product
 Date Published: nan

 27. 4. 95 EN Official Journal of the European Communities No L 95/21 COMMISSION REGULATION (EC) No 922/95 of 26 April 1995 determining the extent to which applications lodged until the month of April 1995 for the issue of import licences in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 14 (4) (a) thereof, Whereas Commission Regulation (EC) No 757/95 (3) fixed the quantity of frozen beef intended for processing which may be imported under special terms in the second quarter of 1995 ; Whereas Article 1 5 (6) (a) of Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EC) No 1084/94 lays down that the quantities applied for may be reduced ; whereas the applications lodged in conformity with the conditions of Commission Regula ­ tion (EEC) No 1136/79 (6), as last amended by Regulation (EEC) No 3661 /92 (7), relate to total quantities which exceed the quantities available ; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate , to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION : Article 1 Every application for an import licence lodged in accor ­ dance with Regulation (EEC) No 1136/79 for the second quarter of 1995 shall be granted to the following extent, expressed as bone-in beef : (a) 4,27 % of the quantity requested for beef imports intended for the manufacture of 'preserves' as defined by Article 2(5) of Regulation (EEC) No 1136/79 ; (b) 100 % of the quantity requested for beef imports intended for the manufacture of 'preserves' as defined by Article 2(6) of Regulation (EEC) No 1136/79. Article 2 This Regulation shall enter into force on 30 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28. 6 . 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1 995, p. 2. O OJ No L 75, 4. 4. 1995, p. 10. (4) OJ No L 241 , 13. 9 . 1980 , p. 5 . 0 OJ No L 120, 11 . 5 . 1994, p. 30 . ( «) OJ No L 141 , 9. 6. 1979, p. 10 . o OJ No L 370, 19. 12. 1992, p. 16.